Exhibit 10.1

pSivida Corp.

400 Pleasant Street

Watertown, MA 02472

December 17, 2010

Leonard S. Ross

77 Morency Street

Natick, MA 01760

Dear Mr. Ross:

On behalf of the Board of Directors of pSivida Corp, a Delaware corporation, I
am pleased to offer you, Leonard S. Ross (referred to herein as “you” or
“Executive”), the following employment agreement pursuant to this letter (the
“Agreement”):

1. Employment: The Company (as defined in Section 8(f) below) agrees to employ
you, and you agree to serve in the Company’s employ, on and subject to the terms
and conditions hereinafter set forth.

2. Duties and Responsibilities: You will hold the title of and will serve as
Vice President, Finance of the Company and, in such capacity, shall be the
Executive Officer that is the Company’s Principal Financial and Accounting
Officer and shall oversee all accounting and financial affairs of the Company.
You agree to work full-time at your positions with the Company and to devote
your entire working time, skill and attention to the discharge of your duties
and responsibilities and to promoting the best interests of the Company.
Participation in charitable and professional organizations is allowed so long as
such activities do not interfere with your duties and responsibilities or
compete with the business and activities of the Company.

3. Term: The term of your employment will be from the date hereof until such
time as your employment is terminated in accordance with, and subject to the
obligations set forth in, Section 8 and elsewhere in this Agreement.

4. Compensation: You shall receive the following compensation:

(a) Base Salary: Your base salary as of the date hereof will be Two Hundred and
Two Thousand Two Hundred and Thirty Dollars ($202,230) per year (the “Base
Salary”), payable semi-monthly or in accordance with the policies and procedures
of the Company as in effect from time to time, provided that in the event the
Company in its sole discretion increases Executive’s Base Salary above $202,230
the Base Salary as so increased will be referred to as “Base Salary”.
Notwithstanding anything contrary in this Agreement, the Company may elect to
increase your Base Salary (but not decrease it without your agreement other than
as a result of a Company-wide salary reduction).



--------------------------------------------------------------------------------

(b) Bonus: In addition to your base salary, you will be eligible to receive an
annual cash bonus in an amount to be determined by the Company or the Company’s
Board of Directors, as the case may be (the “Bonus”).

(c) Stock Options: You will be eligible to participate in the Company’s 2008
Incentive Plan in accordance with the terms and guidelines thereof. The issuance
of options and shares thereunder shall be subject to the approval of the Board
of Directors or shareholders of the Company.

5. Expenses: You shall be reimbursed for reasonable business-related expenses in
accordance with applicable policies and procedures of the Company as in effect
from time to time.

6. Vacation and Fringe Benefits: You will be entitled to four (4) weeks’ paid
vacation per calendar year. In addition you will be entitled to fringe benefits
in accordance with the policies of the Company which benefits shall include,
without limitation, (i) participation in any employee pension benefit plan
within the meaning of Section 3(2) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), including any 401(k) savings plan adopted or
maintained by the Company made generally available to U.S. executives of the
Company and (ii) participation in any health insurance, disability insurance,
group life insurance or any other employee welfare benefit plan within the
meaning of Section 3(1) of ERISA made generally available to Executive Officers
of the Company.

7. Taxes: All payments made to you pursuant to this Agreement or otherwise in
connection with your employment shall be subject to the usual withholding
practices of the Company and will be made in compliance with existing federal
and state requirements regarding the withholding of tax. Moreover, should any
benefit payment that is described in this Agreement be subject to Section 409A
of the Internal Revenue Code of 1986 as amended, the Company agrees that,
subject to your instruction, it is authorized to, and agrees to, make payments
in a manner that complies with the requirements of Section 409A to the fullest
extent possible. However, in the event that one or more provisions of
Section 409A is violated, the Company shall not be responsible for the payment
of any tax liability, penalties or interest that are imposed upon you as a
result of said violation, nor shall the Company be under any obligation to make
you whole or otherwise compensate you for such additional liability, unless such
violation results from any action or failure to act by the Company, contrary to
its obligations under this Paragraph.

8. Termination and Severance Benefits: Either you or the Company may at any time
terminate your employment with the Company after giving written notice to the
other party, in which case the obligations of the parties and the termination
and severance benefits and payments payable upon termination will be as
described in this Section 8.

(a) Termination Upon Death or Disability: If you cease to be an employee of the
Company as a result of death or Disability, the Company will have no further
obligation or liability to you hereunder other than for payment in cash within
five calendar days after the date of termination of (i) Base Salary earned and
unpaid at the date of termination, (ii) Bonus earned but unpaid at the date of
termination, if any, and (iii) compensation for accrued vacation, if any

 

-2-



--------------------------------------------------------------------------------

(collectively, the “Accrued Obligations”). However, nothing in this Agreement
shall adversely affect your rights or those of your family or beneficiaries
under any applicable plans, policies or arrangements of the Company or any other
agreement in effect between you and the Company or any subsidiary thereof.

(b) Termination by the Company for Cause or by You Without Good Cause: If the
Company terminates your employment for Cause (as defined in Section 8(f)) or if
you terminate your employment other than for Good Cause (as defined in
Section 8(f)), the Company shall have no further obligation or liability to you
hereunder other than for payment of Accrued Obligations.

(c) Termination by the Company Without Cause or by You for Good Cause other than
within 24 months of a Change in Control: If you terminate your employment for
Good Cause by providing the Company with a Termination Notice in accordance with
the terms of this Agreement or the Company terminates your employment other than
for Cause, then in addition to payment of the Accrued Obligations, you will
receive the severance described below in this Section 8(c). Notwithstanding
anything herein to the contrary, in the event the Company requests that you
continue as an employee through the Extended Period at your Base Salary, then
you must remain an employee of the Company through the Extended Period in order
to receive the severance described in this Section 8(c) (unless your employment
is terminated by the Company prior to the expiration of the Extended Period).

(i) Lump Sum Severance Payment:

The Company will pay you on the Payment Date a lump sum amount equal to the sum
of (x) 75% of your annual Base Salary, plus (y) a pro rata portion of your
Maximum Bonus for the year of termination calculated based on the period from
the commencement of the fiscal year until the Termination Date.

(ii) The Company will continue, for a period of one (1) year from the date of
termination, to provide you with medical benefits under (as the case may be) the
Company’s group medical, dental and vision plan provided to Executive Officers
of the Company. To the extent that the Company is unable to provide such
benefits to you under its existing plans, the Company will pay you cash amounts
equal to your costs of obtaining medical, dental and vision coverage comparable
to the coverage previously provided under the Company’s plans.

(iii) The Company will continue, for a period of one (1) year from the date of
termination, to provide you with benefits under (as the case may be) the
Company’s life insurance arrangements and disability arrangements provided to
Executive Officers of the Company. To the extent that the Company is unable to
provide such benefits to you under its existing plans, including any conversion
rights provided under such plans, the Company will pay you cash amounts equal to
the cost the Company would have incurred to provide those benefits to you had
you continued to be employed by the Company.

(d) Termination by the Company Without Cause or by You for Good Cause within 24
months of a Change in Control: Notwithstanding any other provision of this
Section 8 to the

 

-3-



--------------------------------------------------------------------------------

contrary, if a Change of Control occurs and within the 24 months thereafter the
Company terminates your employment other than for Cause, or you terminate your
employment for Good Cause after the expiration of the Cure Period, then, in
addition to payment of the Accrued Obligations, you shall receive the following:

(i) Lump Sum Severance Payment: The Company will pay you on the Payment Date a
lump sum amount equal to 100% of the sum of (x) your annual Base Salary, plus
(y) your bonus for the completed year immediately preceding the year in which
your employment is terminated. The Company will also pay you on the Payment Date
a pro rata portion of your Maximum Bonus for the year of termination calculated
based on the period from the commencement of the fiscal year until the
Termination Date.

(ii) The Company will provide you with the benefits set forth in
Section 8(c)(ii) and 8(c)(iii).

(e) Payments under this Agreement shall be made without regard to whether the
deductibility of such payments (or any other payments to or for the benefit of
Executive) would be limited or precluded by Internal Revenue Code Section 280G
and without regard to whether such payments (or any other payments) would
subject Executive to the federal excise tax levied on certain “excess parachute
payments” under Internal Revenue Code Section 4999; provided, that if the total
of all payments to or for the benefit of Executive, after reduction for all
federal taxes (including the tax described in Internal Revenue Code
Section 4999, if applicable) with respect to such payments (“Executive’s total
after-tax payments”), would be increased by the limitation or elimination of any
payment under this Agreement, amounts payable under this Agreement (whether in
the form of cash, stock or otherwise) shall be reduced to the extent, and only
to the extent, necessary to maximize Executive’s total after-tax payments. The
determination as to whether and to what extent payments under this Agreement are
required to be reduced in accordance with the preceding sentence shall be made
at the Company’s expense by such accounting, legal or consulting firm as
the Company and the Executive may agree. In the event payments under this
Agreement are required to be limited or eliminated pursuant to this
Section 8(e), the Executive, in his or her sole discretion, shall determine
which payments (e.g., cash payments or stock payments) shall be limited or
eliminated. In the event of any underpayment or overpayment under this
Agreement, as determined under this Section 8(e), the amount of such
underpayment or overpayment shall forthwith be paid to Executive or refunded to
the Company, as the case may be.

(f) Definitions: The following terms shall have the meanings set forth below:

“Cause” shall mean, in respect of the termination of your employment by the
Company, a termination for one of the following reasons only: (a) willful
malfeasance or gross negligence in your performance of the duties of your
position that has a material adverse effect on the Company, (b) the material
breach by you while you are an employee of the Company of Sections 1, 2, 3, 5
and 7(2) of the Employee Confidentiality, Proprietary Rights and Noncompetition
Agreement, dated September 26, 2006, between pSivida Inc. and the Executive (the
“ECPRNA”), (c) fraud or dishonesty by you with respect to the Company or your
employment with the Company, or (d) your conviction of any felony (including, in
each case, entry of a guilty or nolo contendere plea and excluding traffic
violations or similar minor

 

-4-



--------------------------------------------------------------------------------

offenses). The Company may treat a termination of your employment as termination
for Cause only after (i) giving you written notice of the intention to terminate
for Cause, including a description of the conduct that the Company believes
constitutes the basis for a Cause termination, and of your right to a hearing by
the Company’s Board of Directors, (ii) in the event of a termination under
clause (a), (b) or (c) above, providing you with a 30-day period in which to
cure the conduct giving rise to the Company’s notice of a Cause termination,
(iii) at least 30 days but not more than 45 days after giving the notice,
conducting a hearing by the Board at which you may be represented by counsel,
and (iv) giving you written notice of the results of the hearing and the factual
basis for the Board’s determination of Cause, which shall require a vote of a
majority of the members of the Board then in office other than yourself. For
purposes of this definition of Cause, no act or omission shall be considered to
have been “willful” unless it was not in good faith and Executive had knowledge
at the time that the act or omission was not in the best interest of the
Company. Except in connection with your opportunity, if any, to cure the conduct
giving rise to the Company’s notice of termination for Cause as set forth in
clause (ii) above, nothing in the foregoing sentence shall prevent the Company
from terminating your employment pending any determination of Cause as set forth
in the foregoing sentence, any such determination shall be retroactive to the
date of termination and the Company shall not be obligated to compensate you
hereunder for the period from such termination until such time, if any, as the
Company’s Board of Directors determines that such termination was not for Cause.
Notwithstanding the foregoing, Cause shall not include an act or failure to act
based on (w) authority given pursuant to a resolution duly adopted by the
Company’s Board of Directors, (x) the advice of outside counsel of the Company,
(y) any incapacity resulting from Disability or (z) any actual or anticipated
act or failure to act for which notice is provided by the Company after you have
provided written notice of a termination for Good Cause.

“Change of Control” shall mean

(A) the acquisition by any Person (defined as any individual, entity or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”))) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of the common stock of the Company; provided, however, that for purposes of
this subsection (a), an acquisition shall not constitute a Change of Control if
it is: (i) either by or directly from the Company, or by an entity controlled by
the Company, (ii) by any employee benefit plan, including any related trust,
sponsored or maintained by the Company or an entity controlled by the Company
(“Benefit Plan”), or (iii) by an entity pursuant to a transaction that complies
with the clauses (i), (ii) and (iii) of subsection (C) below; or

(B) individuals who, as of the effective date of this Agreement, constitute the
Board (together with the individuals identified in the proviso to this Section
(B), the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this agreement whose election, or
nomination for election by the Company’s stockholders, was approved by at least
a majority of the directors then comprising the Incumbent Board shall be treated
as a member of the Incumbent Board unless he or she assumed office as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

-5-



--------------------------------------------------------------------------------

(C) consummation of a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company, (a “transaction”) in each case unless, following such
transaction, (i) all or substantially all of the Persons who were the beneficial
owners of the common stock of the Company outstanding immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the entity
resulting from such transaction (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the outstanding common stock of the Company, (ii) no Person
(excluding any entity or wholly owned subsidiary of any entity resulting from
such transaction or any Benefit Plan of the Company or such entity or wholly
owned subsidiary of such entity resulting from such transaction) beneficially
owns, directly or indirectly, 35% or more of the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the transaction and (iii) at least a majority of the
members of the board of directors or similar board of the entity resulting from
such transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such transaction; or

(D) approval by the stockholders of the Company of a liquidation or dissolution
of the Company.

“Company” shall mean pSivida Corp. and any successor of pSivida Corp. (including
without limitation a successor by merger, sale, consolidation, reorganization or
other business combination or by acquisition of assets or equity of pSivida
Corp.), provided if any such successor has a parent, then Company shall mean the
ultimate parent corporation.

“Cure Period” shall have the meaning set forth in the definition of Good Cause.

“Disability” shall mean physical or mental incapacity of a nature which prevents
you, in the professional judgment of your physician or, at the Company’s
election, a board-certified physician mutually agreed upon by the Company and
you, from performing the essential functions of your position with the Company
with or without a reasonable accommodation for a period of one hundred and
twenty (120) consecutive days or one hundred eighty (180) days during any
consecutive 12-month period.

“Executive Officer” shall have the same meaning as the term “officer” under Rule
16a-1(f) of the Securities Exchange Act of 1934.

“Extended Period Date” shall mean that date specified by the Company in a
written notice to you given within 15 days after the Company receives your
Termination Notice which date is no later than 9 months after the date the
Company receives your Termination Notice.

 

-6-



--------------------------------------------------------------------------------

“Extended Period” shall mean the period beginning on the date the Company
receives your Termination Notice and ending on the Extended Period Date.

“Good Cause” shall mean, in respect of the termination of your employment by
you, a termination for one of the following reasons only: (i) failure by the
Company to maintain you in the position of Vice President, Finance or a material
diminution of the duties, responsibilities and authority described in Section 2
of this Agreement, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of written notice thereof given by you, (ii) a breach by
the Company of Section 4(a) or any other material term of this Agreement other
than a decrease in Base Salary as a result of a Company-wide salary reduction,
or (iii) relocation of your principal place of work to a location more than
thirty (30) miles from your address as set forth in Section 13 below, without
your prior consent. You may give a Termination Notice for Good Cause only after
(a) giving the Company written notice of your intention to terminate for Good
Cause, (b) providing the Company at least 15 days after receipt of such notice
(the “Cure Period”) to cure the conduct or action giving rise to Good Cause, and
(c) if applicable, the Company has failed to cure the action or conduct giving
rise to Good Cause during the Cure Period.

“Maximum Bonus” payable in a year will be calculated assuming all bonus targets
or formulas for determining the bonus in such year had been met if Executive and
Board had, prior to the termination of Executive’s employment, agreed on such
targets or formulas. If no such targets or formulas have been set as of such
Termination Date, then the Maximum Bonus shall be deemed to be 100 percent of
his bonus for the completed year immediately preceding the year in which his
employment is terminated.

“Payment Date” shall mean that date which is thirty (30) days following the
later of (a) the Termination Date, and (b) the date you deliver to the Company a
release of claims in the form attached hereto as Exhibit A.

“$” shall mean US$.

“Termination Date” shall mean the date on which you cease to be an employee of
the Company.

“Termination Notice” shall mean a written notice provided to the Company after
the expiration of the Cure Period but no later than 90 days after a Triggering
Event specifying a Termination Date within 90 days of such Triggering Event.

“Triggering Event” shall mean any action or conduct giving rise to Good Cause.

(g) Release: Notwithstanding anything to the contrary contained in this
Agreement, in order for you to be eligible for any severance benefits under this
Section 8, you must execute and deliver to the Company (and not revoke within
seven (7) days of executing) the release of claims in the attached as Exhibit A
hereto.

 

-7-



--------------------------------------------------------------------------------

9. No Duty to Mitigate; No Offset: Benefits payable under this Agreement as a
result of termination of Executive’s employment will be considered severance pay
in consideration of his past service and his continued service, and his
entitlement thereto will neither be governed by any duty to mitigate his damages
by seeking further employment nor offset by any compensation that he may receive
from other employment following the date of termination. Notwithstanding the
foregoing, you agree that the Company may cease its payment for, or provision
of, one or more of the continued benefits under Section 8(c)(ii) or 8(c)(iii)
during the periods set forth therein following the date of your termination from
employment to the extent that you obtain comparable benefit coverage with
another employer. This provision shall be applied in an ad seriatim basis so
that the Company may only cease payment of those comparable benefits that you
obtain with another employer. You agree to notify the Company as soon as
practicable in the event that you obtain comparable coverage or benefits during
the period noted above and you acknowledge that the Company’s obligation to
continue payment for, or provision of, benefits shall cease from and after the
date you obtain comparable coverage.

10. Indemnification: To the extent permitted by law, the Company will defend,
indemnify and hold Executive harmless from and against any and all losses,
liabilities, damages, expenses (including attorneys’ fees and costs), actions,
causes of action or proceedings arising directly or indirectly from Executive’s
performance of this Agreement or services as an employee and/or officer of the
Company. Executive may retain his own counsel to defend himself in such actions,
and the Company will pay for the reasonable costs and expense of such counsel.
This indemnification is in addition to any right of indemnification to which
Executive may be entitled under the Company’s Articles of Incorporation and
By-laws, any separate indemnification agreements between the Company and
Executive, and any insurance policies that may be maintained by the Company.

11. Rights of Survivors: If Executive dies after becoming entitled to benefits
under this Agreement following termination of employment but before all such
benefits have been provided, (a) all unpaid cash amounts will be paid to the
beneficiary that has been designated by Executive in writing (the
“beneficiary”), or if none, to Executive’s estate, (b) all applicable insurance
coverage will be provided to Executive’s family as though Executive had
continued to live, and (c) any stock options that become exercisable under
Section 8 will be exercisable by the beneficiary, or if none, the estate.

12. Successors: This Agreement will inure to and be binding upon the Company’s
successors. The Company will require any successor to all or substantially all
of the business and/or assets of the Company by sale, merger or consolidation
(where the Company is not the surviving corporation), lease or otherwise, to
assume this Agreement expressly. This Agreement is not otherwise assignable by
the Company or the Executive.

13. Notices: Any notices required or permitted to be sent under this Agreement
shall be effective when delivered by hand or mailed by registered or certified
mail, return receipt requested, and addressed as follows:

If to the Company:

pSivida Corp.

400 Pleasant Street

Watertown, MA 02472

 

-8-



--------------------------------------------------------------------------------

Attn: Chief Executive Officer, pSivida Corp.

With a copy to:

Ropes & Gray

1 International Place

Boston, MA 02110

Attn: Mary Weber

If to Executive:

Leonard Ross

77 Morency Street

Natick, MA 01760

Either party may change its address for receiving notices by giving notice to
the other party.

14. Waiver: The failure of either party to enforce any of the provisions of this
Agreement shall not be deemed a waiver thereof. No provision of this Agreement
shall be deemed to have been waived or modified unless such waiver or
modification shall be in writing and signed by both parties hereto.

15. Entire Agreement; Termination: This Agreement shall constitute the entire
agreement of the parties pertaining to this subject matter and shall supersede
all prior agreements, representations and understandings of the parties with
respect to such subject matter.

16. Partial Invalidity: If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions nevertheless shall continue in full force and effect without being
impaired or invalidated in any manner.

17. Counterparts: This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

18. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. The parties agree
that any action to enforce the terms of this Agreement shall be commenced in,
and subject to the exclusive jurisdiction of, Suffolk County, Boston,
Massachusetts.

 

-9-



--------------------------------------------------------------------------------

19. Surviving Provision: This Agreement shall terminate upon the termination of
your employment with the Company for any reason; provided, however, that the
provisions of Sections 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18 and 19 hereof
(and any other operative provisions of this Agreement which, by logical
extension, are necessary to interpret and enforce this Agreement so as to give
effect to the parties’ intent) shall survive the termination of your employment
for any reason and the termination of this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.

 

PSIVIDA CORP. By:  

/s/ Paul Ashton

Name: Paul Ashton Title:   President & CEO

 

EXECUTIVE By:  

/s/ Leonard S. Ross

  Name:   Leonard S. Ross

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the employment agreement
between me and pSivida Corp. (the “Company”) dated as of December 17, 2010 (the
“Agreement”), which benefits are subject to my signing of this Release of Claims
and to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with me,
hereby release and forever discharge the Company, its subsidiaries and other
affiliates and all of their respective past, present and future officers,
directors, trustees, shareholders, employees, agents, general and limited
partners, members, managers, joint venturers, representatives, successors and
assigns, and all others connected with any of them, both individually and in
their official capacities, from any and all causes of action, rights and claims
of any type or description, known or unknown, which I have had in the past, now
have, or might now have, through the date of my signing of this Release of
Claims, in any way resulting from, arising out of or connected with my
employment by the Company or any of its subsidiaries or other affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirement (including without limitation Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the fair employment practices laws of the
state or states in which I have been employed by the Company or any of the
subsidiaries or other affiliates, each as amended from time to time).

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement and (ii) any right of indemnification or contribution
that I have pursuant to the Certificate of Incorporation, Constitution, By-Laws
or other governing documents of the Company or any of its subsidiaries or other
affiliates.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by the Company and its affiliates to seek the
advice of an attorney prior to signing this Release of Claims; that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the General Counsel of the Company and that this Release of Claims
will take effect only upon the expiration of such seven-day revocation period
and only if I have not timely revoked it.



--------------------------------------------------------------------------------

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:  

 

 

Name (please print):  

 

 

Date Signed:   

 